Citation Nr: 0008831	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include as secondary to the veteran's service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO initially characterized the 
issue on appeal as entitlement to service connection for a 
kidney disorder, to include as secondary to the veteran's 
service-connected schizophrenic reaction.  However, in a July 
1998 rating decision, the RO recharacterized the veteran's 
service-connected psychiatric disorder as bipolar disorder.  
The Board will do likewise in its treatment of the issue at 
hand.

The claim of entitlement to service connection for a kidney 
disorder, to include as secondary to the veteran's service-
connected bipolar disorder, will be addressed in both the 
REASONS AND BASES and the REMAND sections of this decision.  
The REMAND section of this decision also includes the 
separate claim for service connection for a hypothalamus 
disorder, as the veteran has initiated an appeal of a July 
1998 rating decision denying this benefit.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current kidney disorder and the use of Lithium for 
his service-connected bipolar disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a kidney 
disorder, to include as secondary to the veteran's service-
connected bipolar disorder, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a kidney 
disorder, to include as secondary to his service-connected 
bipolar disorder, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible.  The Board has based this initial finding on 
medical evidence, including the report of a May 1997 VA 
examination, which suggests a causal nexus between the 
veteran's current kidney disorder and the use of Lithium for 
his service-connected bipolar disorder.  In making this 
initial finding, the Board, for reasons detailed below, 
intimates no opinion as to the merits of this claim.


ORDER

The claim of entitlement to service connection for a kidney 
disorder, to include as secondary to the veteran's service-
connected bipolar disorder, is found to be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for a 
kidney disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes securing private and VA medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In this case, the first medical evidence of record of kidney 
dysfunction and related diabetes insipidus is contained in VA 
treatment records from the early 1990's.  A February 1991 VA 
psychiatric clinic note reflects that the veteran had 
Lithium-induced diabetes insipidus, which was noted to have 
been diagnosed in 1988.  The diabetes insipidus diagnosis was 
continued in several psychiatric records dated through 1991, 
1992, and 1993.  Also, an August 1996 VA record contains an 
impression of questionable diabetes insipidus secondary to 
Lithium, and a February 1997 VA record contains an impression 
that the veteran had a renal function decrease and an opinion 
that this disorder "may be related" to his bipolar disorder 
and Lithium use.  The Board would point out that the veteran 
began treatment with Lithium at the time of a 1978 VA 
hospitalization.

The veteran was subsequently hospitalized in March 1997 for 
increased psychiatric symptomatology, and the report of this 
hospitalization indicates that he had had been switched to 
Depakote therapy from Lithium because of an elevated blood 
urea nitrogen and concerns over his renal functioning.  An 
endocrinology consultation was obtained during this 
hospitalization, and a vasopressin challenge test reportedly 
confirmed the presence of diabetes insipidus due to renal 
insufficiency.  

In May 1997, the veteran underwent a VA examination with an 
examiner who had access to the veteran's claims file and 
medical records.  Following a physical examination, the 
pertinent diagnosis was renal insufficiency, claimed as 
secondary to Lithium use.  The examiner noted that the 
veteran's renal insufficiency "should be presently 
considered secondary to years of taking prescribed Lithium 
until proven otherwise."  This examiner also recommended a 
renal ultrasound and an intravenous pyelogram to rule out any 
renal abnormality that would cause abnormal renal function.  
Furthermore, this examiner recommended a follow-up 
examination in one year to ensure that no other condition 
which would cause an abnormal renal function test was 
present.

In an October 1997 statement, Robert H. Porter, M.D., noted 
that the veteran underwent further renal function testing, 
including an ultrasound that was unremarkable.  This testing 
revealed an abnormal creatine level.  Dr. Porter found that 
the veteran clearly had chronic renal insufficiency, although 
he could not be "100% sure" of the cause.  He opined that 
it was possibly related to chronic Lithium ingestion, as 
there was some discussion in some unspecified literature 
about long-term Lithium use leading to chronic renal 
insufficiency.  His clinical impression was that the veteran 
"most likely" had a tubular interstitial nephritis which, 
according to him, would be in keeping with this diagnosis.

Also, in an October 1997 statement, Timothy Bayer, M.D., 
opined that is was possible that the veteran's prolonged use 
of Lithium may have caused or contributed to the development 
of his renal problems because there were reports of similar 
damage in the medical literature.  Dr. Bayer also stated that 
the veteran's level of kidney disease did not contribute 
directly to his level of psychiatric disability, but it did 
make the treatment of his bipolar disorder more complicated 
because it limited his treatment options.

Subsequently, in October 1998, the veteran underwent a second 
VA examination with the examiner who conducted the May 1997 
VA general medical examination.  This examiner noted the 
veteran's history of Lithium use from 1979 until March 1997 
and indicated that there was "extremely limited" 
information pertinent to the veteran's laboratory findings.  
While the veteran claimed renal disease as secondary to 
Lithium intake, the examiner explained that there were 
"numerous other diseases" which could cause chronic renal 
disease.  In conclusion, the examiner found that the veteran 
did not need to see a renal specialist.  In a March 1999 
addendum, the examiner rendered the opinion that there was no 
relationship between the veteran's chronic renal disease and 
his Lithium treatment.  In the addendum, the examiner noted 
that a renal specialist had been consulted prior to the 
rendering of the noted opinion and had provided a dictated 
report of his opinion.  However, the examiner did not enclose 
the renal specialist's report and did not provide a rationale 
for the conclusion that no relationship existed between the 
veteran's chronic renal disease and Lithium treatment.  The 
Board finds that such a rationale is essential, particularly 
since the March 1999 opinion contradicts this examiner's May 
1997 opinion.   The Board notes further, that the examiner 
indicated that the veteran reported that he had been 
diagnosed as having diabetes insipidus in approximately the 
early 1990's.  However, the examiner indicated that no 
details were available to him.  The Board observes, however, 
that such medical records, as summarized above, are in the 
claims folder.  Thus, the examiner's statement regarding the 
lack of details related to this diagnosis as well as the 
diagnoses which included diabetes insipidus "by his story" 
appear to indicate that the examiner may not have reviewed 
all of the pertinent medical evidence in the claims folder.  

In view of the absence of a rationale for the VA examiner's 
opinion from March 1999 particularly in view of the remaining 
medical evidence of record summarized above, the Board finds 
that further development, to include a new examination and an 
opinion regarding etiology, is in order.  The Board further 
finds that the veteran has raised the issue of service 
connection for diabetes insipidus, and this issue should be 
addressed in tandem with a readjudication of the claim for 
service connection for a kidney disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).   

Additionally, in a statement received by the RO in September 
1998, the veteran indicated an intent to initiate an appeal 
of the RO's July 1998 denial of his claim for service 
connection for a hypothalamus disorder.  However, no 
Statement of the Case was subsequently issued by the RO.  
Under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a 
remand is in order so that a Statement of the Case addressing 
the noted claim can be issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Houston VA 
Medical Center for the purpose of 
obtaining the renal specialist's opinion, 
as referenced in the March 1999 addendum 
from the VA examiner who examined the 
veteran in May 1997 and October 1998.  If 
this opinion is determined to be 
unavailable, documentation to that effect 
should be included in the claims file.

2.  Then, the RO should schedule the 
veteran for a VA examination, with, if 
possible, an endocrinologist, to 
determine the etiology, nature, and 
extent of his current renal disorder and 
diabetes insipidus.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to determine 
whether the veteran currently has a 
kidney disorder and related diabetes 
insipidus.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that both a kidney disorder and diabetes 
insipidus, if present, were caused or 
aggravated by the veteran's use of 
Lithium over a period of more than 
eighteen years.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

4.  The RO should then, in a rating 
decision, adjudicate the issue of 
entitlement to service connection for 
diabetes insipidus, to include as 
secondary to the veteran's bipolar 
disorder.  The notice of this rating 
decision should include an explanation of 
the veteran's appellate rights and 
responsibilities as to this issue.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for a kidney disorder, 
to include as secondary to his bipolar 
disorder.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  This 
Supplemental Statement of the Case should 
also address the veteran's claim for 
service connection for a hypothalamus 
disorder and include a complete 
description of his rights and 
responsibilities in perfecting an appeal 
of the denial of this claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this 

matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 
- 8 -


- 9 -


